         Case 2:19-cv-11347-JCZ Document 13 Filed 09/14/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

  JACOB FAY LUKE, SR.                                              CIVIL ACTION


  VERSUS                                                           NO: 19-11347


  TROOPER ANTHONY DORRIS, ET                                       SECTION: "A" (4)
  AL.


                                            ORDER

       The Court, having considered the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of the Plaintiff to

file an objection to the Magistrate Judge's Report and Recommendation, hereby approves

the Report and Recommendation of United States Magistrate Judge and adopts it as its

opinion in this matter.

       Accordingly;

       IT IS ORDERED that the Complaint filed by the Plaintiff Jacob Fay Luke, Sr., which

asserted claims under 42 U.S.C. § 1983 against the Defendants is STAYED subject to

the following conditions:

              (a) If the Plaintiff intends to proceed with these claims, he must within thirty
                  (30) days of the date of the criminal proceedings against him conclude,
                  file a motion to lift the stay;

              (b) If the stay is lifted and the Court finds that the Plaintiff’s claims the validity
                  of his conviction, the action will be dismissed under Heck; if no such
                  finding is made, the action will proceed absent some other bar to suit;

              (c) The Plaintiff should not file any more documents concerning these
                  particular claims (other than an objection to this Report and
                  Recommendation if he chooses) in this action until the criminal state
                  court proceedings conclude; and
         Case 2:19-cv-11347-JCZ Document 13 Filed 09/14/20 Page 2 of 2




              (d) The Defendants shall not be required to answer these particular claims
                  during the stay and the Plaintiff may not seek a default judgment or
                  conduct any discovery during the stay.

       IT IS FURTHER ORDERED that this case is ADMINISTRATIVELY CLOSED for

statistical purposes.




       September 11, 2020

                                  _______________________________
                                           JAY C. ZAINEY
                                    UNITED STATES DISTRICT JUDGE
